Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 has been received and considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 4-6, and 10 are objected to because of the following informalities:
In claim 1, line 7, “connected at the other end with the threaded push rod” should be ““connected at another end with the threaded push rod”
In claim 1, lines 8-9, “the inner cylinder is provided on the outer periphery in the ring direction with a plurality of guide key grooves” should be “the inner cylinder is provided on an outer periphery in a ring direction with a plurality of guide key grooves”
In claim 1, lines 10-11, “a guide groove on the inner cylindrical surface corresponding to the periphery of the guide key groove” should be “a guide groove on an inner cylindrical surface corresponding to a periphery of the guide key groove”
In claim 1, lines 11-12, “a main shaft of a machine tool and at the other end to the jacket” should be a main shaft of a machine tool and at another end to the jacket”
In claim 1, lines 13-15, “at the other end to the clamping cylinder, the other end of which is arranged in the wedge-shaped surface of the jacket; the wedge-shaped sleeve is provided on the outer peripheral surface” should be “at another 
In claim 1, lines 17-18, “the clamping cylinder is provided on both sides of the outer wall with a wedge-shaped surface having the same inclination angle as the inner side of one end of the wedge-shaped sleeve and the inner side of the jacket” should be “the clamping cylinder is provided on both sides of an outer wall with a wedge-shaped surface having a same inclination angle as an inner side of one end of the wedge-shaped sleeve and an inner side of the jacket”
In claim 1, lines 19-21, “the clamping cylinder is provided on the outer circumference with an annular groove, which is connected to the step on the hook; the clamping cylinder is provided with a plurality of grooves at intervals in the circumferential direction from both ends to the middle” should be “the clamping cylinder is provided on an outer circumference with an annular groove, which is connected to the step on the hook; the clamping cylinder is provided with a plurality of grooves at intervals in a circumferential direction from both ends to a middle”
In claim 1, line 23, “the middle portion of each support block is provided with a through hole” should be “a middle portion of each support block is provided with a through hole”
In claim 1, lines 24-25, “the side surface of the support claw is provided with the through hole” should be “a side surface of the support claw is provided with the through hole”
In claim 1, line 35, “each support claw is formed by connecting the front end, the rear end, and the bottom” should be “each support claw is formed by connecting a front end, a rear end, and a bottom”
In claim 1, lines 40-41, “the outer surface of the support claw ring and the inner surface of the clamping cylinder” should be “an outer surface of the support claw ring and an inner surface of the clamping cylinder”
In claim 4, line 3, “the cross section of the step at the right end of the hook is trapezoidal” should be “a cross section of the step at the right end of the hook is trapezoidal”
In claim 5, lines 4-5, “each support block is provided at the left end face with two screw holes, each groove is provided at the bottom with two through holes” should be “each support block is provided at a left end face with two screw holes, each groove is provided at a bottom with two through holes”
In claim 6, line 2, “a flange that is located at the left end of the flange bush” should be “a flange that is located at a left end of the flange bush”
In claim 6, line 4, “the left and right end faces of the support plate” should be “a left and right end faces of the support plate”
In claim 10, lines 7-8, “the wedge-shaped surface of an inner side at a right end of the wedge-shaped sleeve” should be “a wedge-shaped surface of an inner side at a right end of the wedge-shaped sleeve”
In claim 10, lines 23-24, “the pressing force exerted by spring” should be “a pressing force exerted by the spring”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a flange bush, arranged between the inner cylinder and the second pull rod" in line 27. It is unclear if applicant is referring to a different/multiple flange bush or if the applicant is referring to the same flange bush as introduced in claim 1 line 5, rendering  the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single flange bush of the device. 
Claim 1 recites the limitation " a plurality of support claws are spaced to form a support claw ring" in line 34. It is unclear if applicant is referring to a different/multiple support claw rings or if the applicant is referring to the same support claw ring as introduced in claim 1 line 5, rendering  the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single support claw ring formed by the plurality of support claws of the device. 
Claim 1 recites the limitation "the inner wall of the thin-wall tubular part” in line 36. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the third screw” in line 6. There is insufficient antecedent basis for this limitation in the claim.
The term “grid-like square groove” in claim 5 line 4 is a relative term which renders the claim indefinite. The term “grid-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "the fifth screw” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the through holes” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the fourth screw” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second screw” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the through hole” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the two wedge-shaped surfaces work together to cause the clamping cylinder to contract” in line 11. It is unclear what two surfaces of the wedge shape sleeve is referring to since a single wedge-shaped surface of the inner side is claimed in claim 1, line 7, rendering the claim indefinite.
Claim 10 recites the limitation “remove a processed thin-wall tubular part from an internal and external clamping device” in lines 25-26. It is unclear if applicant is referring to a different/multiple internal and external clamping device or if the applicant is referring to the same internal and external clamping device as introduced in claim 1 line 1, rendering  the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single internal and external clamping device. 
Claim 11 recites the limitation "the second pull rod is connected to an inner cylinder, and connected at another end with a threaded push rod, the first pull rod being disposed at one end of the second pull rod, the inner cylinder being provided on an outer periphery with an outer sleeve, arranged between the inner cylinder and the second pull rod" in lines 7-9. It is unclear if applicant is referring to a different/multiple inner cylinder, threaded push rod, and outer sleeve or if the applicant is referring to the same inner cylinder, threaded push rod, and outer sleeve as introduced in claim 11 lines 2-3, rendering  the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to a single inner cylinder, threaded push rod, and outer sleeve of the device. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have an internal and external clamping device comprising a first pull rod, a second pull rod, an inner cylinder, an outer sleeve, a wedge-shaped sleeve, a hook, a clamping cylinder, a threaded push rod, a support claw ring, a spring, a washer, a nut, a support block, a rotary shaft, a jacket, a flange bush, a support plate a round step is arranged on the threaded push rod, on which the spring, the washer and the nut are sleeved; a plurality of support claws are spaced to form a support claw ring having the annular structure; each support claw is formed by connecting the front end, the rear end, and the bottom; the outer surface of the front end, used to press against the inner wall of the thin-wall tubular part and in combination with other named parts as arranged in the claim.
The teaching of Xu (US Patent No. 9,759,301) teaches it was known in the art to have a clamping apparatus (Figures 1-5 element 100) configured to clamp a cylindrical work piece (element 200) comprising a main shaft (element 10) coupled to a follow member (element 20) that connects to a plurality of linkages (element 40) in order to allow a plurality of pushing members (element 80) to be actuate and push against the workpiece in order to hold it in place. However, the above reference does not disclose the same composition of the structural device as shown above, taught nor suggested in combination with other named parts as arranged in the claim.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/01/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723